Citation Nr: 1038520	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

The Veteran served on active duty from December 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
that denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who 
meets the service requirements and who is permanently and totally 
disabled due to nonservice-connected disabilities that are not 
the result of willful misconduct. 38 U.S.C.A. § 1521(a).  If a 
Veteran's combined disability is less than 100 percent, he or she 
must be unemployable by reason of disability. 38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4.

The United States Court of Appeals for Veterans Claims (Court) 
has provided an analytical framework for application in pension 
cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts 
v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  The holdings in these cases are to the 
combined effect that VA has a duty to insure: that an appropriate 
rating for each disability of record is assigned using the 
approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); that the "average person" and "unemployability" tests are 
both applied; and that if the benefit may not be awarded under 
the "average person" or "unemployability" tests, a determination 
must then be made whether there is entitlement to nonservice- 
connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total 
disability will be found to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, provided that the impairment is reasonably 
certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. 
§ 1521(a) and 38 C.F.R. §§ 3.321(b)(2), 4.17 and mandates that 
where it is shown that the Veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and it is shown that 
they are permanent in nature, a determination should be made 
whether such disabilities render him or her incapable of 
substantially gainful employment.  If so, the Veteran again meets 
the requirements of the law for the benefit at issue.  To meet 
the percentage requirements of 38 C.F.R. § 4.16, the Veteran must 
suffer from one disability ratable at 60 percent or more, or two 
or more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all disabilities 
is 70 percent or more.

If the Veteran does not meet either the "average person" or the 
"unemployability" tests, a determination is required as to 
whether the Veteran should be granted entitlement to nonservice-
connected disability pension on an extraschedular basis, pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that 
he or she is unemployable by virtue of age, occupational 
background or other related factors.

In this case, the Veteran was afforded a VA general medical 
examination to assess the level of severity of his various 
disabilities.  At that time, his respiratory and cardiovascular 
evaluations were normal to include no history of dyspnea.  
However, thereafter, VA outpatient records reflect that he had an 
abnormal electrocardiogram and was unable to complete his 
treadmill testing.  He exhibited severe dyspnea.  In light of the 
foregoing, the Veteran should undergo additional evaluation to 
determine if he has a respiratory and/or cardiovascular 
disability and the level of severity thereof, as well as to 
assess the current severity of his other disabilities.  Any 
recent VA treatment records should also be obtained.

The Veteran should also be requested to clarify if he is working 
as a landscaper or in any other capacity. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
clarify if he is working as a landscaper or in 
any other capacity.

2.  Make arrangements to obtain the Veteran's 
complete treatment records from the Orlando VA 
treatment facility, dated from September 2006 
forward.

3.  Thereafter, the Veteran then should be 
scheduled for VA examination to ascertain the 
nature and severity of his nonservice-connected 
disabilities, to include any heart disease; 
hypertension; respiratory disorder; non-toxic 
goiter, status post left lobectomy with 
hypothyroid symptoms; gouty arthritis; 
degenerative disc disease of the lumbar spine; 
degenerative changes of both shoulders; 
hepatitis; and varicose veins.  

The examiner should describe how the Veteran's 
ability to perform employment is affected by his 
service-connected disabilities.  The entire 
claims file must be made available to the 
examiner, and the examination report should 
include discussion of the Veteran's documented 
medical history and assertions.  Based on 
his/her review of the case, the examiner should 
opine as to whether the Veteran is precluded 
from performing substantially employment due to 
his various disabilities. 

The examiner should set forth all examination 
findings, along with the complete rationale for 
all conclusions reached.

4.  Review the medical opinion obtained above to 
ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner for completion of the 
inquiry.  

5.  Finally, readjudicate the claim on appeal in 
light of all of the evidence of record.  If the 
claim remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

